Citation Nr: 1120445	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-31 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rate of dependency and indemnity compensation (DIC) based on the need for aid and attendance (A&A) or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is the widow of a veteran who served on active duty from September 1969 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appellant was awarded service connection for the cause of the Veteran's death in an October 2002 rating decision.

The case was brought before the Board in November 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of her claim. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The appellant is not helpless or blind or nearly helpless or blind, and/or a patient in a nursing home because of mental or physical incapacity; she does not require the daily assistance of another person to perform the activities of daily living or to protect herself from the dangers of her environment.

2.  The appellant is not substantially confined to her home or immediate premises by reason of disability or disabilities, which it is reasonably certain will remain throughout her lifetime.




CONCLUSION OF LAW

The criteria for increased DIC based on the need for regular aid and attendance of another person or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the appellant in February 2005 and November 2009.  Those letters advised the appellant of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2009 letter also explained how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible. 

The appellant indicated she is in receipt of Social Security Administration (SSA) disability benefits.  Attempts were made to obtain these records, but the SSA responded indicating the appellant's file had been destroyed.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

In this case, the Board previously remanded the claim to ensure that the claims folder contained any and all pertinent private medical records and to afford the appellant a VA examination to ascertain the extent and severity of her disabilities.

The VA attempted to contact the appellant at various addresses on record.  In each instance, the letters returned to VA indicating the appellant did not reside at the location.  Most recently, a Supplemental Statement of the Case (SSOC) was mailed in February 2011 to a Senior Apartment facility the appellant claimed she would live "until the day [she] dies."  In that case also, the mail was returned to VA indicating the facility was "vacant."  

The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street. If a claimant wishes help in developing his/her claim, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, the appellant informed the VA several times in the past of changes in address.  Numerous attempts were made to send information to the appellant at those varying addresses.  It is ultimately the appellant's responsibility to ensure VA has her most recent and current address.  The Board finds the VA has exhausted all efforts to "find" the appellant's current address and any additional efforts would be futile.

Thus, the Board finds that VA has satisfied the duty to assist the appellant.  In the circumstances of this case, additional efforts to assist or notify her in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the appellant at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Increased DIC based on Aid and Attendance (A&A) or Being Housebound

Increased DIC is payable to a surviving spouse by reason of the need for A&A or by reason of being housebound. 38 U.S.C.A. §§ 1311(c), (d), 1315(h); 38 C.F.R. § 3.351(a)(3), (4).  The appellant in this case has been in receipt of DIC benefits since October 2002.

In order to establish entitlement to increased DIC based on the need for regular aid and attendance, the claimant must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. § 1502, 1541; 38 C.F.R. § 3.351(b).

Determinations as to the factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress self or to keep self ordinarily clean and presentable, frequent need to adjust prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid, inability to feed self through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made; the particular personal functions, which the claimant is unable to perform, should be considered in connection with the condition as a whole, and the need for aid and attendance must only be regular, not constant.  Id.  For a favorable rating, at a minimum, one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).

Here, the appellant is not blind or nearly blind nor does she allege such.  Rather, the appellant suffered a fall in November 2004 where she injured her back and knees.  She claims since that time she has needed help from her family, most significantly her granddaughter, and cannot care for herself on a daily basis.

In January 2005, the appellant indicated in her initial claim that she lived on her own.  During the pendency of this appeal, however, the appellant subsequently indicated she is now residing in an assisted living facility for elderly or handicapped people.  The Board has considered whether this facility is "equivalent" to a nursing home for purposes of aid and attendance benefits.  A "nursing home" as the name suggests provides some amount of nursing care to the residents.  Residents tend to be described as "patients." See, e.g. WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986).  

In contrast, the appellant indicated she is living in "senior apartments."  The brochure the appellant provided indicates the apartment facility provides a meal service if requested as well as social activities, but does not indicate any medical care.  Indeed, under "qualifications for residency," the brochure indicates residency is restricted to those, among other things, "who are able to live independently...."

For these reasons, the fact that the appellant indicates she had to move into these senior apartments is not sufficient to establish A&A here because the facility is not a nursing home or even similar to a nursing home.  The Board also finds noteworthy that the appellant may not be residing at the senior apartment facility currently.  The last communication sent to her at that address in February 2011 was returned with notice that the address was "vacant."

The record indicates the appellant slipped and fell at a store in November 2004 injuring her back.  Treatment records from 2004 to 2006 indicate treatment primarily for low back strain, but also for knee arthritis.  The record also indicates the appellant was awarded Social Security Administration (SSA) Supplemental Income (SSI) based in part to her disabilities.  Records associated with her award, however, could not be obtained because the SSA indicated the records had been destroyed.

The appellant, in support of her claim, submitted an opinion from Dr. Hobbs, a private physician at the Native American Community Clinic.  Dr. Hobbs indicated in an October 2006 statement that the fall caused injury to the appellant's knees and back causing pain and limited range of motion.  Dr. Hobbs diagnosed the appellant with degenerative changes of the knee joints and low back.  In light of these conditions, Dr. Hobbs opined that the appellant "is unable to do normal housework and activities of daily living. She needs to live in handicapped accessible housing - and needs help with grocery and house work." Dr. Hobbs also indicated the appellant cannot lift over ten pounds.

The evidence indicates the appellant lives alone and may or may not live in some sort of senior apartment complex.  The appellant indicated at times her granddaughter assisted her with daily chores, such as grocery shopping.  The appellant's disabilities are mainly orthopedic causing pain and limitation of motion.  

While Dr. Hobbs indicated the appellant cannot do normal activities of daily living, she did not itemize out what specific activities the appellant is unable to do alone.  Dr. Hobbs mentioned grocery shopping, "normal" housework and an inability to lift over ten pounds.  Aside from that, however, there is no evidence indicating the appellant is unable to dress herself or groom herself or prepare herself meals.

Indeed, the appellant herself maintains she lives alone and her granddaughter occasionally helps out with chores.  While the appellant clearly has limitations, the evidence does not indicate she needs constant aid and attendance to perform simple daily tasks.

The Board notes the VA attempted to provide the appellant a VA examination and to obtain any outstanding medical records that may further clarify the appellant's daily limitations.  As explained above, the VA has been unable to successfully find the appellant.  At every current address provided, VA mail has been returned as undeliverable.  For these reasons, the Board must make a determination on the evidence of record.  

The Board does not find Dr. Hobbs' opinion dispositive that the appellant meets the criteria for A&A.  Dr. Hobbs indicates some daily limitations the appellant has, but the record as a whole indicates the appellant lives alone and primarily does things for herself.  While she leans on her family for help with some chores, there is no evidence indicating the appellant requires aid and attendance for normal daily tasks. 

Thus, the preponderance of the evidence establishes that the appellant does not have a need for the regular aid and attendance of another person.  The appellant herself is not qualified to provide the medical nexus between her disabilities and the need for aid and attendance.  Howell v. Nicholson, 19 Vet. App. 535 (2006).  For the reasons discussed above, the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

If the appellant is not in need of regular aid and attendance, as is the case here, consideration will be given as to whether the appellant is housebound.  To establish entitlement to  housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that an appellant is permanently and substantially confined to the immediate premises.  38 C.F.R. §§ 3.351, 3.352.  The requirement that the surviving spouse be "permanently housebound" is met when the surviving spouse is substantially confined to her dwelling and the immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  See 38 C.F.R. § 3.351(f).

As explained above, this is simply not shown here.  The appellant states she cannot perform some chores, which she asks her granddaughter for help, but otherwise she lives alone.  She is able to leave her house to go, at the very least, to doctors' appointments, evidenced by her medical records.  She indicated living in a "senior apartment" facility, which requires residents to live independently.  

There has been no medical evidence provided indicating her disabilities are so dehabilitating that she cannot leave her home.  Also compelling, her disabilities are primarily musculoskeletal in nature related to a slip and fall injury in 2004.  At that time and for years thereafter she was primarily treated for low back strain with pain medications.  Although she has some physical limitations due to pain and range of motion limits, no medical professional has ever prescribed bed rest for her conditions.  There are also no current medical records suggesting on-going treatment for her musculoskeletal injuries.  Accordingly, the Board concludes that the requirements for increased DIC at the housebound rate are not met and the appeal for increased DIC on the basis of A&A or housebound must be denied.


ORDER

Entitlement to an increased rate of DIC based on the need for A&A or being housebound is denied.

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


